Name: Commission Regulation (EC) No 1921/2003 of 30 October 2003 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|32003R1921Commission Regulation (EC) No 1921/2003 of 30 October 2003 fixing production refunds on cereals and rice Official Journal L 283 , 31/10/2003 P. 0048 - 0048Commission Regulation (EC) No 1921/2003of 30 October 2003fixing production refunds on cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 7(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 7(2) thereof,Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors(5), as last amended by Regulation (EC) No 1786/2001(6), and in particular Article 3 thereof,Whereas:(1) Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund. The basis for the calculation is established in Article 3 of the said Regulation. The refund thus calculated must be fixed once a month and may be altered if the price of maize and/or wheat changes significantly.(2) The production refunds to be fixed in this Regulation should be adjusted by the coefficients listed in the Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable.(3) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The refund referred to in Article 3(2) of Regulation (EEC) No 1722/93, expressed per tonne of starch extracted from maize, wheat, barley, oats, potatoes, rice or broken rice, shall be EUR 0,00/t.Article 2This Regulation shall enter into force on 31 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 159, 1.7.1993, p. 112.(6) OJ L 242, 12.9.2001, p. 3.